Citation Nr: 1621101	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-24 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC)(l) due to the need for aid and attendance of another person or on account of being housebound.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2012.  The RO issued a Statement of the Case (SOC) in July 2013.  In September 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In January 2016, the Veteran was afforded his requested Board hearing at the local RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that additional pertinent evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the September 2015 Supplemental SOC (SSOC).  To date, this evidence has not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently in receipt of SMC(k) since September 29, 2010, and SMC(s) since November 18, 2014.  The Veteran also seeks SMC(l) benefits (a higher rate than he is currently receiving), based on the need for aid and attendance or at the housebound rate because of his service-connected disabilities (posttraumatic stress disorder (PTSD), chronic renal insufficiency, diabetes mellitus, hypertension, and erectile dysfunction).  VA has a duty to assist the Veteran in the development of his SMC claim.  In this instance, the claims folder does not contain competent medical evidence addressing the criteria necessary to establish entitlement to SMC, as detailed in 38 U.S.C.A. § 1114(l) (West 2014) and 38 C.F.R. §§ 3.350, 3.52(a) (2015).  Specifically, at his January 2016 Board hearing, the Veteran testified that the medications required for his service-connected PTSD caused him to be sedentary, which caused weight gain, which then caused blood clots, and which then resulted in him needing aid and attendance and/or housebound.  To date, a VA medical opinion addressing this theory of entitlement has not been provided.  Thus, the Board must remand this matter for an appropriate and adequate VA examination and medical opinion.  

Finally, upon remand, the Veteran's most recent, pertinent outpatient treatment records from the VA Medical Center (VAMC) must also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent, recent VA outpatient treatment records from the VAMC that have not been secured for inclusion in the record.  If no new records are associated with the claims file, a written determination should be included in the claims file.

2.  After obtaining the above records, schedule the Veteran for an appropriate VA examination(s) to determine his need for special monthly compensation based on the need for regular aid and attendance or on being housebound due to his service-connected disabilities (PTSD, chronic renal insufficiency, diabetes mellitus, hypertension, and erectile dysfunction).  The claims file must be made available to and reviewed by the examiner.  

The purpose of the examination is to determine whether the Veteran is in need of regular aid and attendance or housebound benefits due to his service-connected disabilities, to include the medications required for his service-connected disabilities.  

The examiner must specifically address these questions regarding the Veteran's service-connected disabilities, to include the medications required for his service-connected disabilities:

a) Is the Veteran unable to dress or undress himself and keep himself ordinarily clean and presentable? 
b) Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid? 
c) Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature? 
d) Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment? 
e) Does he have any disability that requires that he remain in bed? 
f) Is he substantially confined to his dwelling and the immediate premises, and if so, is it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

The examiner is asked to specifically address the Veteran's contention that the medications required for his service-connected PTSD caused him to be sedentary, which caused weight gain, which then caused blood clots, and which then resulted in him needing aid and attendance and/or housebound.  

If it is found that the Veteran is housebound and/or in need of aid and attendance, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities (PTSD, chronic renal insufficiency, diabetes mellitus, hypertension, and erectile dysfunction) caused the need for aid and attendance and/or housebound status.  If yes, then the examiner should provide an opinion on the earliest date it was ascertainable that the Veteran was in need of aid and attendance and/or housebound.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




